


110 HR 3876 IH: Income Equity Act of

U.S. House of Representatives
2007-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3876
		IN THE HOUSE OF REPRESENTATIVES
		
			October 17, 2007
			Ms. Lee (for herself,
			 Mr. Ellison, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to limit the
		  deductibility of excessive rates of executive compensation.
	
	
		1.Short titleThis Act may be cited as the
			 Income Equity Act of
			 2007.
		2.Denial of
			 deduction for payments of excessive compensation
			(a)In
			 generalSection 162 of the Internal Revenue Code of 1986
			 (relating to deduction for trade or business expenses) is amended by inserting
			 after subsection (h) the following new subsection:
				
					(i)Excessive
				compensation
						(1)In
				generalNo deduction shall be allowed under this chapter for any
				excessive compensation with respect to any full-time employee.
						(2)Excessive
				compensationFor purposes of this subsection, the term
				excessive compensation means, with respect to any employee, the
				amount by which—
							(A)the compensation
				for services performed by such employee during the taxable year, exceeds
							(B)an amount equal to
				25 times the lowest compensation for services performed by any other full-time
				employee during such taxable year.
							(3)Definitions and
				special rulesFor purposes of this subsection—
							(A)Compensation
								(i)In
				generalThe term compensation means salary, wages,
				and bonuses.
								(ii)Inclusion of
				noncash benefitsThe term compensation includes any
				remuneration (including benefits) in any medium other than cash, but shall not
				include—
									(I)any payment
				referred to in so much of section 3121(a)(5) as precedes subparagraph (E)
				thereof, and
									(II)any benefit
				provided to or on behalf of an employee if at the time such benefit is provided
				it is reasonable to believe that the employee will be able to exclude such
				benefit from gross income under this chapter.
									(iii)Part-year
				employeesIn the case of any part-year employee, the compensation
				of the employee shall be computed on an annualized basis.
								(B)EmployerAll
				persons treated as a single employer under subsection (a) or (b) of section 52
				or subsection (m) or (o) of section 414 shall be treated as 1 employer.
							(4)ReportingEach employer who provides compensation in
				any taxable year to any employee in an amount which is more than 25 times the
				amount of the lowest-compensated full time employee, shall file a report with
				the Secretary containing—
							(A)the compensation of the lowest-compensated
				full time employee,
							(B)the average pay of
				all non-managerial employees,
							(C)the average pay of
				all executive staff, and
							(D)the exact
				compensation of the top 5 employees of the company.
							Any such
				report shall be filed at such time and in such manner as the Secretary may
				require..
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
